
	
		II
		110th CONGRESS
		1st Session
		S. 1754
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2007
			Mr. Harkin (for himself
			 and Mr. Smith) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide for a
		  workplace wellness education campaign and an evaluation of employer-based
		  wellness programs, and for other purposes.
	
	
		1.CDC and employer-based
			 wellness programsTitle III of
			 the Public Health Service Act (42
			 U.S.C. 241 et seq.) is amended by adding at the end the following:
			
				RCDC
				AND EMPLOYER-BASED WELLNESS PROGRAMS
					399Z–1.Motivating
				employers to implement workplace wellness programs
						(a)Workplace
				wellness marketing campaign for employersThe Director of the Centers for Disease
				Control and Prevention, in coordination with relevant worksite health promotion
				organizations, shall conduct an educational campaign to make employers,
				employer groups, and other interested parties aware of the benefits of
				employer-based wellness programs.
						(b)Employer award
				programThe Director of the Centers for Disease Control and
				Prevention shall develop an annual awards program for employers to encourage
				the development of creative and effective solutions to help employees maintain
				or improve their health. The awards program shall provide that small, medium,
				and large employers that are public or private shall be eligible for the
				awards.
						399Z–2.Evaluation
				of employer-based wellness programsThe Director of the Centers for Disease
				Control and Prevention shall enter into contracts with entities to—
						(1)provide employers
				(including small, medium, and large employers, as determined by the Director)
				with technical assistance in evaluating such employers’ employer-based wellness
				programs, including—
							(A)measuring the
				participation of employees in such programs; and
							(B)evaluating such
				programs as they relate to changes in the health status of employees, the
				absenteeism of employees, the productivity of employees, the rate of workplace
				injury, and the medical costs incurred by employees; and
							(2)train employers
				on how to evaluate such employers’ employer-based wellness programs.
						399Z–3.National
				worksite health policies and programs study
						(a)In
				GeneralNot later than 1 year after the date of enactment of this
				section, and annually thereafter, the Director of the Centers for Disease
				Control and Prevention shall conduct a national worksite health policies and
				programs study to assess employer-based health policies and programs.
						(b)ReportAfter
				completing each study under subsection (a), the Director of the Centers for
				Disease Control and Prevention shall submit to Congress a report that includes
				the recommendations of the Director for the implementation of effective
				employer-based health policies and programs.
						399Z–4.Miscellaneous
				provisions
						(a)Behavioral risk
				factor surveillance systemThe Secretary shall expand the Behavioral
				Risk Factor Surveillance System to include a workforce component to enable
				employers, researchers, and health officials to assess employee health risks,
				identify emerging problems associated with general employee health, prevent
				disease within the employee population, and improve employer-based health
				programs and policies.
						(b)Demonstration
				projects
							(1)In
				generalThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, shall
				award grants to entities to enable such entities to carry out research
				demonstration projects to study the effect of the application of new
				worksite-based health interventions and models.
							(2)EligibilityTo be eligible to receive a grant under
				paragraph (1), an entity shall submit to the Secretary an application at such
				time, in such manner, and containing such information as the Secretary may
				require.
							(3)Broad
				participationIn awarding
				grants under paragraph (1), the Secretary shall ensure that demonstration
				projects are conducted in both the public and private sectors and in small and
				large employer settings.
							(4)Submission of
				findingsAn entity shall submit to the Secretary a report on the
				results of the research conducted under the grant within such period as the
				Secretary may prescribe. Such report shall include any guidelines or
				recommendations developed by the entity based on such research.
							(c)Implementation
				of research resultsThe
				Secretary shall carry out activities to implement the guidelines or
				recommendations received by the Secretary under subsection (b)(4) if the
				Secretary determines that such guidelines of recommendations would result in
				improved employee health through worksite-based health programs or
				policies.
						.
		
